Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches an antenna apparatus that comprises a solenoid-coil-type solenoid antenna; and  metal plate that has disposed to have an overlapping portion with the solenoid antenna in a length direction of the solenoid antenna, however, the prior art fails to teach that the metal plate has a slit and a hole, the hole is on a first side of the metal plate and the slit is on a second side of the metal plate, the first side of the metal plate is opposite to the second side of the metal plate, and the solenoid antenna is in parallel to the slit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845